
	

113 SRES 411 IS: Expressing the sense of the Senate with respect to the territorial integrity and sovereignty of the Republic of Moldova.
U.S. Senate
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 411
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2014
			Mr. Inhofe (for himself, Mrs. Fischer, Mr. Coburn, Mr. Kirk, Mr. Johnson of Wisconsin, Mr. Chambliss, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate with respect to the territorial integrity and
			 sovereignty of the Republic of Moldova.
	
	
		Whereas, since 1992, the Republic of Moldova has been recognized by
			 the
			 international community and the United Nations;Whereas, on March 3, 2014, the United States Government reaffirmed the United States’ strong support for Moldovan sovereignty and territorial integrity
			 within its internationally recognized borders;Whereas the annexation of Crimea and violation of Ukrainian territorial integrity by the Russian
			 Federation on the false premise of defending Russians and Russian speakers
			 abroad violates the principles of sovereignty and territorial integrity;Whereas the Government of the Russian Federation has threatened to use its supply of energy
			 resources as a means of
			 intimidation in order to influence the Government of Moldova;Whereas the Government of the Russian Federation has been actively issuing Russian passports to the
			 residents of
			 Transnistria;Whereas the Government of the Russian Federation maintains a contingent of Russian troops and a
			 stockpile of Russian military equipment and ammunition within the Moldovan
			 territory of Transnistria;Whereas the Council of Europe, the Organization for Security and Cooperation in Europe, and the
			 Government of Moldova have called upon the Government of the Russian
			 Federation to remove
			 its troops from the territory of Moldova;Whereas, at the 1999 Organization for Security and Cooperation in Europe Summit in Istanbul,
			 Turkey, the Russian Federation committed to complete withdrawal of its
			 military forces from the territory of the Republic of Moldova;Whereas Moldova has been a participant in NATO’s Partnership for Peace Program and has deployed
			 military personnel in support of the NATO-led mission in Kosovo; andWhereas the stability and economic vitality of the Eastern European region is in the national
			 interest of the United States: Now,
			 therefore, be it
	
		That the Senate—(1)affirms that it is the policy of the United States to support the sovereignty, independence, and
			 territorial integrity of the Republic of Moldova and the inviolability of
			 its borders;(2)calls upon the Government of the Russian Federation to take steps to remove its military forces and
			 materiel from
			 within the internationally recognized territory of the Republic of
			 Moldova;(3)supports constructive engagement and confidence-building measures between the Government of Moldova
			 and the authorities in Transnistria in order to secure a peaceful
			 resolution to the conflict;(4)expresses its belief that finding a lasting resolution to the Transnistria issue can only be
			 accomplished by ensuring the freedom of the Government and the people of
			 Moldova to determine their own future without external pressure or
			 coercion;(5)urges the President to consider increasing security and intelligence cooperation with the
			 Government of Moldova;  and(6)affirms that lasting stability in Europe is a key priority for the United States and that
			 it can only be achieved if the
			 territorial integrity and sovereignty of all parties is respected.
			
